To vacate an order setting aside a reference, where, upon the motion, it appeared that the order of reference had- been made by respondent’s predecessor, and it was a disputed point between the parties whether the reference was by consent or upon the judge’s own motion and against defendant’s objection, and upon the hearing before the referee, the defendant had not appeared, except to-object thereto on the ground that the case was not a proper one for reference.
Denied July 21, 1874, on the ground that the setting aside •of a reference upon cause shown is such interlocutory action as is within the legitimate discretion of the circuit judge and will not be review on mandamus.